Citation Nr: 0920128	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to coronary artery disease.  
	
2.  Entitlement to an initial compensable evaluation for 
service-connected peripheral neuropathy of the upper 
extremities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran appealed the Board's October 2005 decision 
denying the Veteran's claims of entitlement to service 
connection for hypertension and entitlement to a compensable 
evaluation for service-connected peripheral neuropathy of the 
upper extremities to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2007, the Court set 
aside the Board's October 2005 decision regarding the issues 
of service connection for hypertension and a higher initial 
rating for peripheral neuropathy of the upper extremities and 
remanded the matter for further adjudication consisted with 
the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court determined that the Board erred in not discussing 
whether the Veteran's hypertension is secondary to his 
service-connected coronary artery disease.  The Court noted 
that a medical record included a diagnosis "hypertensive 
atherosclerotic heart disease" indicating that the Veteran's 
hypertension might be related to his coronary artery disease, 
as atherosclerotic heart disease is synonymous to coronary 
artery disease.  A VA examiner in April 2004 diagnosed the 
veteran with hypertension.  He provided an opinion on whether 
the Veteran's hypertension is related to the Veteran's 
diabetes and he provided the opinion that the combination of 
diabetes, hypertension and hyperlipidemia caused accelerated 
arthrosclerosis including his coronary arteries.  However, 
the examiner did not address whether the Veteran's 
hypertension was caused by or aggravated by coronary artery 
disease.  VA's assistance includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Thus, a remand to obtain an etiological opinion regarding the 
veteran's hypertension is warranted.

The Board notes that the RO offered to provide the Veteran 
with nerve conduction studies of his upper extremities; 
however, the Veteran stated he would provide these studies 
from his neurologist for VA's consideration.  He submitted a 
May 2003 private EMG report of his lower extremities.  The 
Veteran failed to provide information on his upper 
extremities.  A VA examiner reviewed the results and provided 
an opinion in April 2003.  The Court noted that the Board 
erred in failing to return the April 2003 VA examination as 
inadequate for rating purposes.  As the evaluation was based 
solely on the lower extremities and it did not provide the 
information needed to properly evaluate the upper 
extremities, the Board should have returned the April 2003 
report as inadequate.  Therefore, an additional examination 
evaluating the Veteran's bilateral peripheral neuropathy of 
the upper extremities should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with a 
cardiovascular VA examination for 
hypertension.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether the Veteran's 
hypertension is at least as likely than 
not (i.e., a 50 percent or greater 
probability) caused by or aggravated by 
his service-connected coronary artery 
disease.  The examiner is requested to 
explain the meaning of a diagnosis of 
"hypertensive arteriosclerotic heart 
disease" and discuss whether that 
indicates the Veteran's hypertension was 
caused by or aggravated by his coronary 
artery disease.  The examiner should 
provide a complete rationale for all 
conclusions reached.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

2.	The RO should provide the veteran with 
a neurological examination to ascertain 
the current nature and extent of the 
bilateral peripheral neuropathy of the 
upper extremities, and of all nerves 
affected in those extremities, and the 
nature and degree of any functional 
impairment caused by such neuropathy.  
The examiner should also discuss how 
any functional impairment affects his 
employment and daily life.  All 
indicated special studies, including 
electromyography (EMG) and nerve 
conduction velocity tests, should be 
accomplished.

3.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for peripheral neuropathy of 
the upper extremities, based on a 
review of the entire evidentiary 
record.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




